 50 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  The 
Neiman 
Marcus 
Group, 
Inc. d/b/a
 Bergdorf 
Goodman
 and
 Local
 1102 R
etail
, Wholesale
 De-partment
 Store
 Union
.  Case 02
ŒRCŒ076954
 July 
28, 2014
 DECISION ON REVIEW AND ORDER REMANDING
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
, HIROZAWA
, JOHNSON
, AND SCHIFFER
 In this representation case, the Regional Director 
found that a petitioned
-for bargaining unit of all wo
m-en™s shoe sales associates at the Employer
™s retail store 
was appropriate un
der 
Specialty Healthcare & Rehabil
i-tation Center of Mobile
, 357 NLRB 
934 (2011), enfd. 
sub nom. 
Kindred Nursing Centers East, LLC v. NLRB
, 727 F.3d 552 (6th Cir. 2013).  Thereafter, in accordance 
with Section 102.67 of the National Labor Relations 
Board
™s Rules and Regulations, the Employer filed a 
timely request for review of the Regional Director
™s de-cision.  The Employer argues that the petitioned
-for unit 
is not appropriate under established law and, moreover, 
that the petitioned
-for employees share an 
overwhelming 
community of interest with other selling employees.  As 
a result, the Employer contends that an appropriate unit 
must include, at a minimum, all selling employees, i
n-cluding not only all sales associates, but also personal 
shoppers and sales a
ssistants.  Alternatively, the E
m-ployer asserts that a storewide unit is appropriate.  By 
Order dated May 30, 2012, the Board granted the E
m-ployer
™s request for review.  An election was held on 
June 1, 2012, and the ballots were impounded.  
 Having careful
ly considered the record, including the 
request for review, the Employer
™s supplemental brief, 
the briefs of interested amici,
1 and the answering brief 
submitted by the Petitioner, we adopt the Regional D
i-rector
™s findings and recommendations only to the e
xtent 
consistent with this Decision on Review and Order R
e-manding.  
 Facts
 The Employer is a luxury retailer in Manhattan.  Its 
operation consists of a Women
™s store at 754 Fifth Av
e-nue and a Men
™s store at 745 Fifth Avenue.  The E
m-ployer employs a total o
f approximately 
354 sales ass
o-ciates at these stores.  The stores are organized into var
i-ous departments.  As relevant here, the petitioned
-for 
1 Amicus curiae briefs were submitted by: (1) The Chamber of 
Commerce and HR Policy Association; (2) The Coalition for a Dem
o-
cratic Workplace, National Association of Manufacturers, National 
Association of Wholesaler
-Distributors, National Federation 
of Ind
e-pendent Business, National Retail Federation, National Council of 
Chain Restaurants, International Foodservice Distributors Association, 
and International Council of Shopping Centers; and (3) Retail Industry 
Leaders Association and Retail Litigation
 Center.
 women
™s shoes sales associates are located in two sep
a-rate departments within the Women
™s store.  Salon 
Shoes, h
ereinafter 
ﬁSalon shoes,
ﬂ is located on the s
e-cond floor and is its own department.  Contemporary 
Footwear, hereinafter 
ﬁContemporary shoes,
ﬂ is located 
on the fifth floor and is part of the larger 
ﬁContemporary 
Sportswear
ﬂ department, which sells ready
-to-wear 
women
™s apparel.  There are 35
 shoe sales associates in 
Salon shoes and 
11 in Contemporary shoes.   
 Bill Brobston is senior vice president and general 
manager with responsibility for both the Men
™s and 
Women
™s stores.  Three directors of sales cover
ing both 
the Women
™s and Men
™s stores report to Brobston.  Each 
director of sales is responsible for several departments 

throughout the stores.  One director is responsible for the 
Contemporary Sportswear department, including Co
n-temporary shoes, 
and anoth
er director is responsible for 
Salon 
shoes.  Each floor of the Women
™s store has a floor 
manager who reports to one of the directors and various 
department managers who report to the floor manager.  
Because Salon shoes and Contemporary shoes are loca
t-ed on
 different floors, they have different floor managers.  
In addition, as Salon shoes is its own department, it has 
its own department manager.  Contemporary shoes, as 
part of a larger department, is managed by the Conte
m-porary Sportswear department manager.
 Sales associates in Salon shoes and Contemporary 
shoes share the same terms and conditions of emplo
y-ment.  Sales associates in both groups work 38.75 hours 
per week, have the same vacation and holiday benefits, 
are covered by the same health plans, and ar
e subject to 
the same employee handbook.  They both have personal 
lockers and access to an employee cafeteria.  Sales ass
o-ciates in both groups receive monthly productivity goals 
and are evaluated on these goals, as well as the 
ﬁsoft 
skills
ﬂ of creating a 
welcoming environment, exceeding 
customer expectations, and business develo
p-ment/statistics. 
 Sales associates in Salon shoes and Contemporary 
shoes are paid on a 
ﬁdraw versus commission basis,
ﬂ meaning that at the end of each week, the associate
™s 
sales a
re calculated and the associate receives either the 
commission rate on those sales or the 
ﬁdraw rate,
ﬂ whichever is higher.  Sales associates working in Salon 

shoes earn a 
9 percent 
commission; sales associates in 

Contemporary shoes earn a 
10 percent 
commi
ssion.  
All 
other 
sales associates in the store earn a 
3 to 
5 percent 
commission and are paid on a 
ﬁsalary plus commission
ﬂ basis, meaning that they are guaranteed a base salary and 
additionally earn a commission on the merchandise they 
sell.  
 361 NLRB No. 11
                                                   BERGDO
RF GOODMAN
 51 There is no
 requirement that sales associates in either 
Salon shoes or Contemporary shoes have prior exper
i-ence selling shoes (or any product) in the retail industry, 
although most hires do have such experience.  Newly 
hired sales associates in the petitioned
-for uni
t attend a 3
-to-5-day orientation class and are subject to a 6
-month 
probationary period.  There is no formal training pr
o-gram after the initial orientation.  
 The Employer encourages all sales associates to make 
sales outside of their 
ﬁhome base,
ﬂ meaning
 outside of 
the department where they work.  This arrangement is 

known as 
ﬁinterselling.
ﬂ  Interselling includes escorting a 
customer from one department to another and ringing up 

her transaction in that other department.  It also includes 

situations where
 a customer picks up a product in one 
department, walks to another department, and simply 
asks a sales associate in that department to ring them up 
there.  Sales associates from other departments have 

made sales in both of the shoe departments, and assoc
i-ates from Salon shoes and Contemporary shoes have sold 
products from different departments, including the other 
shoe department.  
 The Employer holds morning meetings each day to 
enhance product knowledge.  
All 
employees are invited 
to attend, but some of t
he meetings are department
-specific.  In addition to the morning meetings, the E
m-ployer holds designer and vendor meetings for emplo
y-ees from multiple departments.  There are also monthly 
storewide meetings for all employees, as well as monthly 
meetings fo
r sales associates only.  
 There have been approximately 
38 transfers between 
departments since 2000.  There were four transfers into 
the Women
™s shoe departments, and none out.  None of 
the transfers involved women
™s shoe sales associates 
moving from one shoe department to the other, and sales 
associates in Salon shoes and Contemporary shoes do not 

substitute for one another or otherwise interchange.  
 Analysis
 Specialty Healthcare
, above, 357 NLRB 
934, sets 
forth th
e principles that apply in cases in which a party 
contends that the smallest appropriate bargaining unit 
must include additional employees (or job classific
a-tions) beyond those in the petitioned
-for unit.  As e
x-plained in that decision, the Board must firs
t assess, as in 
the usual case, whether the petitioned
-for unit is an a
p-propriate bargaining unit: the 
ﬁemployees in the pet
i-tioned
-for unit must be readily identifiable as a group 
and the Board must find that they share a community of 
interest using the t
raditional criteria[.]
ﬂ  Id., at 
944
 fn. 25; 
see also id., at 
941Œ942.  If the petitioned
-for unit sati
s-
fies this standard, the burden is on the proponent of a 

larger unit to demonstrate that the additional employees 
it seeks to include share an 
ﬁoverwhelm
ing community 
of interest
ﬂ with the petitioned
-for employees.  Id. at 
944Œ9463.2     In determining whether a petitioned
-for unit is appr
o-priate, the Board weighs various community
-of-interest 
factors, including whether the employees are organized 
into a s
eparate department; have distinct skills and trai
n-ing; have distinct job functions and perform distinct 
work; are functionally integrated with the Employer
™s 
other employees; have frequent contact with other e
m-ployees; interchange with other employees; hav
e distinct 
terms and conditions of employment; and are separately 

supervised.  Id. at
 942, quoting 
United Operations, Inc.
, 338 NLRB 123, 123 (2002).  More than one appropriate 

bargaining unit can usually be defined from any partic
u-lar factual setting, and
 the petitioned
-for unit need only 
be an appropriate unit, not necessarily 
ﬁthe
 single most 
appropriate unit.
ﬂ  Id.
 at 942
, quoting 
American Hospital 
Assn.
, 499 U.S. 606, 610 (1991) (emphasis in original).  
 In this case, the petitioned
-for employees are 
readily 
identifiable as a group by virtue of their function: they 
comprise all sales associates at the Employer
™s retail 
store who are dedicated to selling women
™s shoes.
3  However, we find, contrary to the Regional Director, that 
the petitioned
-for unit i
s inappropriate because sales a
s-
sociates in Salon shoes and Contemporary shoes lack a 
community of interest. 
 As an initial matter, we acknowledge that the record 
shows that the petitioned
-for employees share some 
community
-of-interest factors.  Specifical
ly, the work of 
sales associates in Salon shoes and Contemporary shoes 
has a common purpose, in that they are the only emplo
y-ees in the store who specialize in selling women
™s shoes.  
In addition, the shoe sales associates in Salon shoes and 
Contemporary s
hoes are the only employees in the store 
to be paid on a 
ﬁdraw against commission
ﬂ basis, and 
2 Member Miscimarra agrees that the employees in a petitioned
-for 
unit must be readily identifiable as a group and must share a commun
i-ty of interest based on the Board™s traditional criteria.  However, Me
m-ber Miscimarra would not apply 
Specialty 
Healthcare
 or the ﬁove
r-whelming community of interestﬂ standard to determine whether the 
petitioned
-for unit must include additional employees.  Rather, he 
would ask ﬁwhether the interests of the group sought are 
sufficiently 
distinct
 from those of other [
excluded] employees to warrant establis
h-
ment of a separate unit.ﬂ  
Wheeling Island Gaming
, 355 NLRB 637, 
637 fn. 2 (2010 (quoting 
Newton
-Wellesley Hospital
, 250 NLRB 409, 
411
Œ412 (1980)).  In addition, he believes bargaining unit determin
a-tions should be c
ircumscribed and guided by industry
-specific stan
d-
ards where applicable.  See generally 
Macy™s, Inc.
, 361 NLRB 
12
, 33Œ44 (2014) (Member Miscimarra, dissenting).
 3 In 
Specialty Healthcare
, the Board made clear that a petitioned
-for 
unit may be r
eadily identifiable as a group ﬁbased on job classifications, 
departments, functions [as here], work locations, skills, or similar fa
c-tors.ﬂ  357 NLRB  at 945.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 52 they receive the highest commission rates of any sales 
associates.  Further, along with all other employees, the 

petitioned
-for employees share the same hiring cr
iteria, 
receive the same employee handbook, and have the same 

appraisal process. 
 Notwithstanding these commonalities, the balance of 
the community
-of-interest factors weighs against finding 
that the petitioned
-for unit is appropriate.  The bound
a-ries of t
he petitioned
-for unit do not resemble any admi
n-istrative or operational lines drawn by the Employer.  As 

the Board explained in 
Specialty Healthcare,
   [i]t is highly significant that, except in situations where 
there is prior bargaining history, the comm
unity
-of-interest test focuses almost exclusively on how 
the e
m-ployer
 has chosen to structure its workplace. As the 
Board has recognized, 
ﬁWe have always assumed it 
obvious that the manner in which a particular employer 
has organized his plant and utilizes
 the skills of his l
a-bor force has a direct bearing on the community of i
n-terest among various groups of employees in the plant 
and is thus an important consideration in any unit d
e-termination.
ﬂ  International Paper Co
., 96 NLRB 295, 
298 fn. 7 (1951). 
  357 NLRB at 9
42 fn. 19 (emphasis in original).  Thus, in 
finding the petitioned
-for unit appropriate in 
Macy
™s, Inc.,
 361 NLRB 
12 (2014), we found it particularly significant 
that the unit conformed to the departmental lines established 
by the employer in co
mprising all of the sales employees in 
the cosmetics and fragrances department.
4  Similarly, in 
Northrup Grumman Shipbuilding, Inc.,
 357 NLRB 
2015, 2018 (2011), 
enf. denied on other grounds sub nom. 
NLRB 
v. Enterprise Leasing Co. Southeast, LLC
, 722 F.3d 6
09 4 Member Miscimarra dissented in 
Macy™s
 based on his view that the 
petitioned
-for unit (consisti
ng of salespersons in the cosmetics and 
fragrances department) was not appropriate under the Board™s trad
i-tional community
-of
-interest standard.
  As noted above, Member 
Miscimarra in 
Macy™s
 also expressed his disagreement with the ﬁove
r-whelming community o
f interestﬂ standard articulated in 
Specialty 
Healthcare
.  Unlike 
Macy™s
 and 
Specialty Healthcare
, however, the 
Board here finds that employees 
within
 the petitioned
-for unit do not 
share a sufficient community of interest to render the unit appropriate.
  Therefore, the Board does not decide whether the petitioned
-for unit 
inappropriately excludes 
other
 employees, nor does the Board™s disp
o-
sition depart from standards the Board has historically applied to the 
retail industry.
  Member Miscimarra joins in the
 Board™s decision here, 
but he does not join in those parts of the decision that discuss different 
facts that might make the petitioned
-for unit appropriate.
 Member Johnson concurs in finding that the petitioned
-for unit is not 
appropriate for collective bargaining.
  He did not participate in 
Macy™s
 and finds no need here to express his opinion whether that case or the 
Specialty Healthcare
 decision upon which t
he 
Macy™s
 majority relied 
were correctly decided.
   Further, like Member Miscimarra,
  Member 
Johnson does not join in those parts of the current decision that discuss 
different facts that might make the petitioned
-for unit appropriate. 
 (4th Cir. 2013)
, petition for writ of cert. filed, No. 13
Œ671 
(2013)
, the Board emphasized that the employer had 
ﬁplaced all [the petitioned
-for employees] in a separate d
e-partment, under separate supervision,
ﬂ in finding the pet
i-tioned
-for unit appropr
iate.  And in 
Specialty Healthcare
, the petitioned
-for unit consisted entirely of all the emplo
y-ees in one particular job classification.
 Here, while the Salon shoes employees constitute the 
whole of their department, the petition carves the Co
n-temporary s
hoes employees out of a second department, 
Contemporary Sportswear, excluding the other sales a
s-
sociates in that department.  The carved
-out Contemp
o-rary shoes employees are then grouped with the Salon 
shoes employees, who are located on a separate, nona
d-
jacent floor.
 The petition
™s departure from any aspect of the E
m-ployer
™s organizational structure might be mitigated or 
outweighed by other community
-of-interest factors.  For 
example, if the Salon shoes and Contemporary shoes 

employees shared common superv
ision despite being 
located in different departments, that would show that 
the departmental distinctions were relatively less i
m-portant in the organization of the work force.  No such 
facts, however, are present here.  Rather, Salon shoes and 
Contemporary 
shoes sales associates have different d
e-partment managers, different floor managers, and even 
different directors of sales.  It is only at the highest level 
of management at the store (the general manager) that the 
petitioned
-for employees can be said to s
hare superv
i-sion. 
 Similarly, significant interchange between the Salon 
Shoes department and the carved
-out Contemporary 
shoes group could support a finding of community of 
interest notwithstanding the division of the Contemp
o-rary Sportswear department.  H
owever, sales associates 
in Salon shoes and Contemporary shoes do not inte
r-change with each other on either a temporary or a pe
r-manent basis and have only limited contact.  There is no 
evidence that any sales associates in Salon shoes have 
been asked to wo
rk in Contemporary shoes, or vice ve
r-sa, and none of the four employees who have transferred 

into one of the shoe areas since 2004 was a shoe sales 

associate moving between the two areas.  In addition, 
contact among the petitioned
-for employees is limited 
to 
attendance at storewide meetings and daily incidental 
contact related to sharing the same locker room, cafet
e-ria, etc.  We recognize that the Employer encourages 

sales associates to sell merchandise in departments other 

than their own through the inters
elling process.  Howe
v-er, the extent of contact that the sales associates have 
with one another, as part of the interselling process, is 
unclear.  Further, the record before us shows that the 
                                                  BERGDO
RF GOODMAN
 53 sales associates in Salon shoes and Contemporary shoes 
make less
 than one percent of their overall sales in the 
other shoe department.
5 In conclusion, while some factors favor a finding of 
community of interest, they are ultimately outweighed, 
5  Other factors th
at might serve to justify dividing the Contemporary 
Sportswear department to group its shoe sales associates with the Salon 
Shoes department are shared skills and training.  Again, however, there 
is no evidence in the record establishing that sales associa
tes in Salon 
shoes and Contemporary shoes share any distinct skills or have r
e-ceived any specialized training.  The Employer does not require that 
associates in either department have shoe
-selling experience or prior 
training.  All newly hired employees at
tend the same orientation pr
o-
gram that the petitioned
-for employees attend, and there is no formal 
ongoing training program.  When asked how he was trained in the 
women™s shoe department, a sales associate in Salon shoes (the only 
employee who testified), 
said that he attended orientation meetings and 
then ﬁI wasn™t trained, really.  Basically, you learn by yourself.  No one 

trains you to sell shoes.ﬂ
  on these facts, by the lack of any relationship between 
the contours of the 
proposed unit and any of the admini
s-
trative or operational lines drawn by the Employer (such 
as departments, job classifications, or supervision), co
m-bined with the complete absence of any related factors 
that could have mitigated or offset that deficit.  
Accor
d-ingly, the petitioned
-for unit is not appropriate, inasmuch 
as the petitioned
-for employees lack a community of 
interest.  It is therefore unnecessary for us to examine 
whether any of the other employees whom the Employer 
proposes including in the un
it share an overwhelming 
community of interest with petitioned
-for employees.  
The petition is dismissed. 
 ORDER
 IT IS ORDERED
 that the election held on June 1, 2012, 
be vacated, and that the case be remanded to the Regio
n-al Director for further 
appropriate action.
                                                   